     19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 1 of 14


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.    Debtor's name                    WC 56 East Avenue, LLC

2.    All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names and doing
      business as names


3.    Debtor's federal Employer
      Identification Number (EIN)          4      7      –      2      6        9    4         8   0     9

4.    Debtor's address                 Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       814 Lavaca Street
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Austin                              TX       78701
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County

                                                                                                       56 East Avenue, Austin, TX 78701
                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.    Debtor's website (URL)

6.    Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
     19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 2 of 14


Debtor WC 56 East Avenue, LLC                                                              Case number (if known)

7.    Describe debtor's business       A. Check one:

                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above


                                       B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes

                                             5      3       1      1

8.    Under which chapter of the       Check one:
      Bankruptcy Code is the
      debtor filing?                        Chapter 7
                                            Chapter 9
                                            Chapter 11. Check all that apply:
                                                            Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                            4/01/22 and every 3 years after that).

                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                debtor is a small business debtor, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return or if
                                                                all of these documents do not exist, follow the procedure in
                                                                11 U.S.C. § 1116(1)(B).

                                                                A plan is being filed with this petition.

                                                                Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                                Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                                form.

                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                Rule 12b-2.

                                            Chapter 12

9.    Were prior bankruptcy                 No
      cases filed by or against
      the debtor within the last 8          Yes. District                                          When                      Case number
      years?                                                                                                MM / DD / YYYY

                                                 District                                          When                      Case number
      If more than 2 cases, attach a
                                                                                                            MM / DD / YYYY
      separate list.
                                                 District                                          When                      Case number
                                                                                                            MM / DD / YYYY



Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
 19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 3 of 14


Debtor WC 56 East Avenue, LLC                                                            Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor See attached list                                      Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
 19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 4 of 14


Debtor WC 56 East Avenue, LLC                                                            Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 12/02/2019
                                                      MM / DD / YYYY

                                          X /s/ Brian Elliott                                       Brian Elliott
                                              Signature of authorized representative of debtor      Printed name

                                          Title Corporate Counsel

18. Signature of attorney                X /s/ Morris D. Weiss                                                    Date     12/02/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Morris D. Weiss
                                            Printed name
                                            Waller Lansden Dortch & Davis, LLP
                                            Firm name
                                            100 Congress Avenue, 18th Floor
                                            Number          Street



                                            Austin                                                     TX                   78701
                                            City                                                       State                ZIP Code


                                            (512) 685-6400                                             morris.weiss@wallerlaw.com
                                            Contact phone                                              Email address
                                            21110850
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 5 of 14




     List of Affiliated Entities Filed:

                                                                                      Date
     Debtor                          Relationship   District               Case No.   Filed
                                                    Western Dist. of TX,
     5th and Red River, LLC          Affiliate      Austin Division        19-11527   11/4/19
     7400 South Congress,                           Western Dist. of TX,
     LLC                             Affiliate      Austin Division        19-11528   11/4/19
                                                    Western Dist. of TX,
     900 Cesar Chavez, LLC           Affiliate      Austin Division        19-11529   11/4/19
                                                    Western Dist. of TX,
     905 Cesar Chavez, LLC           Affiliate      Austin Division        19-11530   11/4/19




     031361-00001/4845-2829-5852.1
 19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 6 of 14


 Fill in this information to identify the case:
 Debtor name        WC 56 East Avenue, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and            Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing                number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip          address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                            creditor              professional          unliquidated,   secured, fill in total claim amount and
                                 contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Travis County Tax                                  Taxes                                                                    $231,699.90
    Assessor
    Attn: Bruce Elfant
    5501 Airport Blvd
    Austin, TX 78751

2   CBRE, Inc.                                         Services                                                                   $11,832.14
    500 W. 2nd Street, Suite
    1700
    Austin, TX 78701



3   The Brandt Companies,                              Services                                                                    $9,267.36
    LLC
    1340 Airport Commerce
    Dr Ste 575
    Austin, TX 78741

4   AirCo Mechanical, Ltd.                             Services                                                                    $5,966.74
    9200 Waterford Centre
    Blvd
    Austin, TX 78758



5   City of Austin                                     Utilities                                                                   $2,033.96
    P.O. Box 2267
    Austin, TX 78783




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 1
 19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 7 of 14


Debtor       WC 56 East Avenue, LLC                                              Case number (if known)
             Name


 Name of creditor and          Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor              professional          unliquidated,   secured, fill in total claim amount and
                               contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                     government                            calculate unsecured claim.
                                                     contracts)
                                                                                           Total           Deduction       Unsecured
                                                                                           claim, if       for value       claim
                                                                                           partially       of
                                                                                           secured         collateral
                                                                                                           or setoff
6   Austin Coatings, Inc.                            Services                                                                    $1,571.28
    1617 Ferguson Ln
    Austin, TX 78754




7   Jackson Walker LLP                               Services                                                                    $1,479.00
    100 Congress Avenue,
    Suite 1100
    Austin, TX 78701



8   Alliance Tax Advisors                            Services                                                                      $250.00
    433 E. Las Colinas Blvd.
    Ste. 300
    Irving, TX 75039



9   Zengistics, Inc.                                 Contract/Lease                                                                  $0.00
    Attn: Ryan Moore
    3330 N. IH 35, Ste. 450
    Austin, TX 78750



10 Texas Comptroller of                              Franchise Tax                                                                   $0.00
   Public Accounts
   Revenue Accounting
   Division - Bankruptcy
   P.O. Box 13528 Capitol
   Station




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
    19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 8 of 14


                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   WC 56 East Avenue, LLC                                                  CASE NO

                                                                                   CHAPTER    11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 12/2/2019                                           Signature    /s/ Brian Elliott
                                                                     Brian Elliott
                                                                     Corporate Counsel


Date                                                     Signature
19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 9 of 14



                            56 East Avenue, LP
                            100 Congress Avenue, Ste. 1300
                            Austin, TX 78701



                            AirCo Mechanical, Ltd.
                            9200 Waterford Centre Blvd
                            Austin, TX 78758



                            Alliance Tax Advisors
                            433 E. Las Colinas Blvd.
                            Ste. 300
                            Irving, TX 75039


                            Austin Coatings, Inc.
                            1617 Ferguson Ln
                            Austin, TX 78754



                            CBRE, Inc.
                            500 W. 2nd Street, Suite 1700
                            Austin, TX 78701



                            City of Austin
                            P.O. Box 2267
                            Austin, TX 78783



                            Graves Dougherty Hearon & Moody, P.C.
                            Attn: D. King, W. Christian & B. Cumings
                            401 Congress Ave., Ste. 2700
                            Austin, TX 78701


                            Internal Revenue Service
                            Centralized Insolvency Office
                            P.O. Box 7346
                            Philadelphia, PA 19101-7346


                            Jackson Walker LLP
                            100 Congress Avenue, Suite 1100
                            Austin, TX 78701
19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 10 of
                                        14


                           Natin Paul
                           814 Lavaca Street
                           Austin, TX 78701



                           Texas Comptroller of Public Accounts
                           Revenue Accounting Division - Bankruptcy
                           P.O. Box 13528 Capitol Station
                           Austin, TX 78711


                           The Brandt Companies, LLC
                           1340 Airport Commerce Dr Ste 575
                           Austin, TX 78741



                           Travis County Attorney's Office
                           Attention: County Attorney
                           P.O. Box 1748
                            Austin, TX 78767


                           Travis County Tax Assessor
                           Attn: Bruce Elfant
                           5501 Airport Blvd
                           Austin, TX 78751


                           U.S. Real Estate Credit Holdings III,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           U.S. Real Estate Credit Holdings III-A,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           United States Trustee
                           903 San Jacinto, Ste. 230
                           Austin, TX 78701



                           WCRE Management, LLC
                           401 Congress Avenue, 33rd Floor
                           Austin, TX 78701
19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 11 of
                                        14


                           Westlake Industries, LLC
                           11500 Metric Blvd, Suite 285
                           Austin, TX 78758



                           Zengistics, Inc.
                           Attn: Ryan Moore
                           3330 N. IH 35, Ste. 450
                           Austin, TX 78750
19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 12 of
                                        14
19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 13 of
                                        14
19-11649-tmd Doc#1 Filed 12/02/19 Entered 12/02/19 19:58:14 Main Document Pg 14 of
                                        14
